UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 LCA-VISION INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Common stock, par value $0.001 per share, of LCA-Vision Inc. Aggregate number of securities to which transaction applies: 19,828,962shares of LCA-Vision Inc. common stock, consisting of 19,342,879 shares of LCA-Vision Inc. common stock issued and outstanding as of March 20, 2014, and486,083 shares of LCA-Vision, Inc. common stock to be issued with respect to restricted stock units that will vest prior to or upon consummation of the merger. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for the purpose of calculating the registration fee, the maximum aggregate value of the transaction was calculated as 19,828,962 shares of LCA-Vision Inc. common stock (which includes486,083 shares of restricted stock that will vest prior to or upon consummation of the merger), multiplied by $5.37 per share. In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.0001288 by the maximum aggregate value of the transaction. Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☒ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Schedule 14A Filing Party: LCA-Vision Inc. Date Filed: March 4, 2014 Explanatory Note This filing is made as a preliminary proxy statement solely for the purpose of paying the additional filing fee. PRELIMINARY PROXY STATEMENT - SUBJECTTO COMPLETION DATED MARCH 21, 2014 7840 Montgomery Road Cincinnati, OH 45236 (513) 792-9292 [] Dear Stockholder: On February13, 2014, LCA-Vision Inc. (“LCA”) and PhotoMedex, Inc. (“PhotoMedex”) entered into an Agreement and Plan of Merger (as it may be amended from time to time, the “merger agreement”), providing for the acquisition of LCA by PhotoMedex. Pursuant to the terms of the merger agreement, a wholly owned subsidiary of PhotoMedex will be merged with and into LCA, with LCA surviving the merger as a wholly owned subsidiary of PhotoMedex (the “merger”). If the merger is completed, LCA stockholders will have the right to receive $5.37 in cash, without interest and less any applicable withholding taxes, for each share of common stock, par value $0.001 per share, of LCA (“common stock”) that they own immediately prior to the effective time of the merger. You are cordially invited to a special meeting of the stockholders (the “special meeting”) to be held at the Queen City Club, 331 East Fourth Street, Cincinnati, OH 45202 onMay 7,2014 at9:00 a.m., Eastern time. The special meeting is being held for you to consider and vote on a proposal to adopt the merger agreement and related matters. Whether or not you expect to attend the special meeting in person, please vote or otherwise submit a proxy to vote your shares as promptly as possible so that your shares may be represented and voted at the special meeting. The transaction cannot be consummated unless LCA obtains the affirmative vote of the holders of a majority of the outstanding shares of common stock entitled to vote at the special meeting. Therefore, the failure of any LCA stockholder to vote will have the same effect as a vote by such stockholder “AGAINST” the transaction. Our board of directors (the “board”) has unanimously determined that the merger agreement, the merger and the other transactions contemplated thereby are advisable and in the best interests of LCA and its stockholders and has unanimously approved the merger agreement and the merger. The board unanimously recommends that you vote “FOR” the proposal to adopt the merger agreement. In arriving at its recommendations, the board carefully considered a number of factors described in the accompanying proxy statement. In addition, the Securities and Exchange Commission has adopted rules that require us to seek a non-binding, advisory vote with respect to certain payments that will or may be made to LCA’s named executive officers by LCA based on or otherwise relating to the merger. The board of directors recommends that you vote “FOR” the named executive officer merger-related compensation proposal described in the accompanying proxy statement. Finally, the board also recommends that you vote “FOR” any adjournment or postponement of the special meeting to permit further solicitation of proxies if there are insufficient votes at the time of the special meeting. The obligations of LCA and PhotoMedex to complete the transaction are subject to the satisfaction or waiver of conditions set forth in the merger agreement. The accompanying proxy statement provides you with detailed information about LCA, the special meeting, the merger agreement and the merger. A copy of the merger agreement is enclosed as AnnexA to the proxy statement. We encourage you to read the enclosed proxy statement and the merger agreement carefully and in their entirety. Thank you in advance for your continued support and your consideration of this matter. Sincerely, E. Anthony Woods Chairman of the Board of Directors Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the merger agreement, passed upon the merits or fairness of the transactions contemplated thereby, which would include the merger, or passed upon the adequacy or accuracy of the disclosure in this document. Any representation to the contrary is a criminal offense. This proxy statement is dated March 24, 2014 and is first being mailed to LCA stockholders on or about March 28, 2014. PRELIMINARY PROXY STATEMENT - SUBJECTTO COMPLETION DATED MARCH 21, 2014 7840 Montgomery Road Cincinnati, OH 45236 (513) 792-9292 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held OnMay 7,2014 To the Stockholders of LCA-Vision Inc.: You are cordially invited to attend a special meeting of the stockholders of LCA-Vision Inc. (“LCA”) to be held at the Queen City Club, 331 East Fourth Street, Cincinnati, OH 45202on May 7, 2014 at 9:00 a.m., Eastern time, for the following purposes: 1. To consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of February13, 2014(as it may be amended from time to time, the “merger agreement”), by and among PhotoMedex, Inc. (“PhotoMedex”), LCA and Gatorade Acquisition Corp., a wholly owned subsidiary of PhotoMedex (“MergerSub”)a copy of which is included as Annex A to the proxy statement of which this notice forms a part, and pursuant to which PhotoMedex will acquire LCA and LCA stockholders will be entitled to receive $5.37 in cash, without interest and less any applicable withholding taxes, for each share of common stock, par value $0.001 per share, of LCA (“ LCA common stock” or “common stock”) that they own immediately prior to the effective time of the merger; 2. To consider and vote on an advisory, non-binding proposal regarding the compensation that may be paid or become payable to LCA’s named executive officers that is based on or otherwise relates to the merger (which proposal we refer to as the “advisory say-on-merger-pay proposal”); and 3. To consider and vote on a proposal to approve one or more adjournments or postponements of the special meeting to a later date or time, if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the proposal to adopt the merger agreement (which proposal we refer to as the “adjournment proposal”). The close of business on March 20,2014 is the record date for the purpose of determining the LCA stockholders who are entitled to receive notice of, and to vote at, the special meeting and any adjournments or postponements thereof. Each stockholder is entitled to one vote for each share of common stock held on the record date. THE LCA BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE ADOPTION OF THE MERGER AGREEMENT. LCA cannot consummate the merger unless the merger agreement is adopted by the affirmative vote of the holders of a majority of the outstanding shares of common stock entitled to vote at the special meeting. THE LCA BOARD OF DIRECTORS ALSO UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE APPROVAL OF THE ADVISORY SAY-ON-MERGER-PAY PROPOSAL AND “FOR” THE PROPOSAL TO APPROVE ONE OR MORE ADJOURNMENTS OR POSTPONEMENTS OF THE SPECIAL MEETING, INCLUDING ADJOURNMENTS TO PERMIT FURTHER SOLICITATION OF PROXIES. Regardless of whether you plan to attend the special meeting in person, LCA requests that you complete, sign, date and return the enclosed proxy card or submit your proxy by telephone or the internet prior to the special meeting to ensure that your shares will be represented at the special meeting. LCA encourages you to submit your proxy via the internet. Properly executed proxy cards with no instructions indicated on the proxy card will be voted “FOR” the adoption of the merger agreement, “FOR” the approval of the advisory say-on-merger-pay proposal and “FOR” the adjournment or postponement of the special meeting. If you attend the special meeting, you may revoke your proxy and vote in person if you wish, even if you have previously returned your proxy card or submitted your proxy by telephone or the internet. If your shares are held in the name of a broker, bank or other nominee, your shares will not be voted at the special meeting unless you instruct your brokerage firm, bank or other nominee how to vote your shares, and you must obtain a legal proxy, executed in your favor, from the broker, bank or other nominee to be able to vote in person at the special meeting. Your prompt attention is greatly appreciated. Under Delaware law, if the merger is completed, LCA stockholders who do not vote in favor of the proposal to adopt the merger agreement will have the right to seek appraisal of the fair value of their shares of LCA as determined by the Delaware Court of Chancery, but only if they submit a written demand for appraisal prior to the vote on the proposal to adopt the merger agreement and comply with the other Delaware law procedures explained in the accompanying proxy statement. If you fail to return your proxy or to attend the special meeting in person, your shares will not be counted for purposes of determining whether a quorum is present at the special meeting, and your non-vote will have the same effect as a vote “AGAINST” the adoption of the merger agreement. By Order of the Board of Directors LCA-Vision Inc., Michael J. Celebrezze Chief Executive Officer For additional questions about the merger, assistance in submitting proxies or voting shares of common stock or for additional copies of the proxy statement or the enclosed proxy card, please contact our proxy solicitor: Georgeson Inc. 480 Washington Blvd. 26 th Floor Jersey City, New Jersey 07310 Toll Free: (800)676-0194 ii TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING v SUMMARY 1 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 8 THE SPECIAL MEETING 10 PROPOSAL 1 : ADOPTION OF THE MERGER AGREEMENT 14 PROPOSAL 2: APPROVAL OF ADVISORY SAY-ON-MERGER-PAY PROPOSAL 14 PROPOSAL 3: APPROVAL OF AUTHORITY TO ADJOURN OR POSTPONE THE SPECIAL MEETING 15 THE COMPANIES 16 THE MERGER 17 Effects of the Merger 17 Background of the Merger 17 Recommendation of the Board of Directors 23 Purpose and Reasons for the Merger 26 Opinion of Independent Financial Advisor 26 Certain Company Forecasts 34 Interests of LCA’s Directors and Executive Officers in the Merger 35 Voting Agreements 39 Regulatory Waiting Periods 40 Litigation Relating to the Merger 40 Delisting and Deregistration of LCA Common Stock 40 THE MERGER AGREEMENT 40 General; the Merger 41 Closing and Effective Time of the Merger 41 iii Certificate of Incorporation; Bylaws; Directors and Officers 41 Conversion of Securities 42 Payment Procedures 42 Representations and Warranties 43 Covenants of the Company 45 Covenants of PhotoMedex 52 Covenants of Each Party 53 Conditions to Closing of the Merger 56 Termination 57 Effect of Termination; Fees and Expenses 59 Specific Performance 59 Amendment; Waiver 59 Third Party Beneficiaries 60 Governing Law 60 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER TO U.S. HOLDERS 61 APPRAISAL RIGHTS 63 STOCKHOLDER PROPOSALS AND NOMINATIONS 66 HOUSEHOLDING PROXY MATERIALS 66 ANNEX A AGREEMENT AND PLAN OF MERGER A-1 ANNEX B OPINION OF CAIN BROTHERS & COMPANY LLC B-1 ANNEX C VOTING AGREEMENTS C-1 ANNEX D SECTION D-1 iv QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING The following questions and answers address briefly some questions you may have regarding the special meeting and the proposed merger. These questions and answers may not address all questions that may be important to you as a LCA stockholder. For important additional information, please refer to the more detailed discussion contained elsewhere in this proxy statement, the Annexes to this proxy statement and the documents referred to in this proxy statement. Q: When and where will the special meeting of stockholders be held? A: The special meeting of LCA stockholders will be held at the Queen City Club, 331 East Fourth Street, Cincinnati, OH 45202 onMay 7,2014 at 9:00 a.m., Eastern time. Q: What is the purpose of the special meeting? A: At the special meeting, our stockholders will consider and act upon the matters outlined in the notice of meeting, namely: • a proposal to adopt the merger agreement; • an advisory, non-binding proposal regarding the compensation that may be paid or become payable to LCA named executive officers that is based on or otherwise relates to the merger (which proposal we refer to as the “advisory say-on-merger-pay proposal”); and • a proposal to approve one or more adjournments or postponements of the special meeting to a later date or time, if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the proposal to adopt the merger agreement. Q: What will I receive in the merger? A: Upon the terms and subject to the conditions of the merger agreement, if the merger is completed, you will have the right to receive $5.37 in cash, without interest and less any applicable withholding taxes, for each share of common stock that you own immediately prior to the effective time of the merger. The merger consideration of $5.37 represents an approximate 34% premium over the closing price per share of common stock on February12, 2014. Q: How does the LCA board of directors recommend I vote on the proposals? A: The board recommends that you vote as follows: • FOR the adoption of the merger agreement; • FOR the approval of the advisory say-on-merger-pay proposal; and • FOR the approval of one or more adjournments or postponements of the special meeting, if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the proposal to adopt the merger agreement. Q: If the merger is completed, what will happen to LCA stock options and other LCA equity awards? A: If the merger occurs, LCA stock options and other LCA equity-based awards will be treated as follows upon completion of the merger: • Restricted Stock Units . Immediately prior to the effective time of the merger, each restricted stock unit or other right to acquire or receive shares of LCA common stock that is outstanding will be cancelled and be converted into the right to receive an amount in cash equal to the product of (i) the number of shares of common stock subject to the restricted stock unit (based on a deemed achievement of performance conditions at target level, if applicable), multiplied by (ii) $5.37 . • Stock Options . Immediately prior to the effective time of the merger, each option to purchase shares of common stock granted under LCA’s equity incentive compensation plans that is outstanding, whether vested or unvested, will be cancelled and be converted into the right to receive an amount, payable in cash, equal to the product of (i)the excess, if any, of $5.37 over the per share exercise price of the option multiplied by (ii)the total number of shares of common stock subject to the option. If the exercise price per share subject to an LCA stock option is equal to or greater than $5.37, the option will be cancelled for no consideration. v Q: What is the vote required to adopt the merger agreement? A: The proposal to adopt the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of common stock. As an inducement to PhotoMedex's entering into the merger agreement, LCA’s executive officers and directors, who collectively own approximately 3% of the issued and outstanding shares of LCA common stock, entered into voting agreements with PhotoMedex (the “voting agreements”), pursuant to which the executive officers and directors agreed, among other things, to vote all of their shares of common stock in favor of the proposal to adopt the merger agreement. Q: What is the vote required to approve the other proposals? A: The adjournment proposal and the advisory say-on-merger-pay proposal each require the affirmative vote of holders of a majority of the shares of LCA common stock that are present or represented by proxy at the special meeting and entitled to vote on the proposal. Q: Am I entitled to appraisal rights instead of receiving the merger consideration? A: Under the General Corporation Law of the State of Delaware (the “DGCL”), LCA stockholders who do not vote for the adoption of the merger agreement have the right to seek appraisal of the fair value of their shares as determined by the Delaware Court of Chancery, but only if they comply fully with all applicable requirements of the DGCL, which are summarized in this proxy statement. Any appraisal amount determined by the court could be more than, the same as, or less than the value of the merger consideration. Any LCA stockholder intending to exercise appraisal rights must, among other things, submit a written demand for appraisal to LCA prior to the vote on the adoption of the merger agreement and must not vote or otherwise submit a proxy in favor of adoption of the merger agreement. Failure to follow exactly the procedures specified under the DGCL will result in the loss of appraisal rights. Because of the complexity of the DGCL relating to appraisal rights, if you are considering exercising your appraisal rights we encourage you to seek the advice of your own legal counsel. Q: Do you expect the merger to be taxable to LCA stockholders? A: The exchange of shares of LCA common stock for cash in the merger will generally be a taxable transaction to U.S. holders for United States federal income tax purposes. In general, a U.S. holder whose shares of LCA common stock are converted into the right to receive cash in the merger will recognize gain or loss for United States federal income tax purposes in an amount equal to the difference, if any, between the amount of cash received with respect to such shares and the U.S. holder’s adjusted tax basis in such shares. Tax matters can be complicated and the tax consequences of the merger to you will depend on your particular tax situation. You should consult your tax advisor to determine the tax consequences of the merger to you. Q: Who may attend the special meeting? A: Stockholders of record as of the close of business on March 20, 2014, or their duly appointed proxies, may attend the special meeting. “Street name” holders (those whose shares are held through a broker, bank or other nominee) should bring a copy of an account statement reflecting their ownership of common stock as of the record date. If you are a “street name” holder and you wish to vote at the special meeting, you must also bring a proxy from the record holder (your broker, bank or other nominee) of the shares of common stock authorizing you to vote at the special meeting. vi Q: Who is entitled to vote at the special meeting? A: Only holders of record of common stock at the close of business on March 20, 2014, the record date for the special meeting, are entitled to receive notice of, and to vote at, the special meeting or any adjournments or postponements thereof. At the close of business on the record date, 19,342,879 shares of common stock were issued and outstanding and held by1,160 holders of record. You may cast one vote for each share of common stock you own at the close of business on the record date. Q: Who is soliciting my vote? A: The LCA board of directors is soliciting your proxy, and LCA will bear the cost of soliciting proxies. Georgeson Inc.has been retained to assist with the solicitation of proxies. LCA will pay Georgeson Inc. approximately $10,000 and will reimburse it for its reasonable out-of-pocket expenses for these and other advisory services in connection with the special meeting. Solicitation initially will be made by mail. Forms of proxies and proxy materials also may be distributed through brokers, custodians, and other like parties to the beneficial owners of shares of common stock, in which case these parties will be reimbursed for their reasonable out-of-pocket expenses. Proxies also may be solicited in person or by telephone, facsimile, electronic mail, or other electronic medium by Georgeson Inc.or by certain of LCA’s directors, officers, and employees, without additional compensation. Q: What do I need to do now? A: Carefully read and consider the information contained in and incorporated by reference into this proxy statement, including the Annexes. Whether or not you expect to attend the special meeting in person, please submit a proxy to vote your shares as promptly as possible so that your shares may be represented and voted at the special meeting. Q: How do I vote if my shares are registered directly in my name? A: If you are a record holder of common stock (a “registered stockholder”), you may vote in person at the special meeting or authorize the persons named as proxies on the proxy card to vote your shares by returning the proxy card by mail, through the internet, or by telephone. We recommend that you vote as soon as possible, even if you are planning to attend the special meeting, so that the vote count will not be delayed. Both the internet and the telephone provide convenient, cost-effective alternatives to returning your proxy card by mail. If you choose to vote your shares through the internet or by telephone, there is no need for you to mail back your proxy card. To Vote Over the Internet: Log on to the internet and go to the website www.proxyvote.com (24 hours a day, 7 days a week). Have your proxy card available when you access the website. You will need the control number from your proxy card to vote. If you choose to vote over the Internet, you must submit your vote by 11:59 p.m. onMay 6, 2014. To Vote By Telephone: On a touch-tone telephone, call 1-800-690-6903 (24 hours a day, 7 days a week). Have your proxy card available when you make the call. You will need the control number from your proxy card to vote. If you choose to vote by telephone, you must submit your vote by 11:59 p.m. on May 6, 2014. To Vote By Proxy Card: Complete and sign the proxy card and mail it in the enclosed envelope provided. If you return your signed proxy card without indicating how you want your shares of common stock to be voted with regard to a particular proposal, your shares of common stock will be voted in favor of each such proposal. Proxy cards that are returned without a signature will not be counted as present at the special meeting and cannot be voted. Your failure to vote, or failure to instruct your broker, bank or other nominee to vote, will have the same effect as a vote against the proposal to adopt the merger agreement. vii Q: How can I revoke my proxy? A: You have the right to revoke your proxy at any time before the special meeting by: • submitting a written notice of revocation to our Assistant Secretary, Donn Kremmel, at 7840 Montgomery Road, Cincinnati, Ohio 45236; • submitting a later-dated proxy card; • attending the special meeting and voting in person, which will automatically cancel any proxy previously given, or revoking your proxy in person, but your attendance alone will not revoke any proxy that you have previously given; • submitting another vote by telephone or over the internet; or • if applicable, submitting new voting instructions to your broker, bank or other nominee. If you choose either of the first two methods, you must submit your notice of revocation or your later-dated proxy card to the Assistant Secretary of LCA no later than the beginning of the special meeting. If you have questions about how to vote or revoke your proxy, you should contact our proxy solicitor, Georgeson Inc. toll-free at (800)676-0194. Q: How do I vote my shares if they are held in the name of my broker (street name)? A: If you are a street name holder (your shares are held by your broker, bank or other nominee), you will receive a form from your broker, bank or other nominee seeking instruction as to how your shares should be voted by your nominee. You should contact your broker, bank or other nominee with questions about how to provide or revoke your instructions. Q: Do I need to do anything now with my common stock certificates? A: No. After the merger is completed, if you hold certificates representing shares of common stock as of the effective time, the exchange agent for the merger will send you a letter of transmittal and instructions for exchanging your shares of common stock for the merger consideration. Upon surrender of the certificates for cancellation along with the executed letter of transmittal and other required documents described in the instructions or otherwise required by the exchange agent in accordance with the merger agreement, you will receive the merger consideration. If you hold uncertificated shares of common stock (i.e., shares of common stock are held in book-entry form), upon receipt of an “agent’s message” by the exchange agent (or any other evidence, if any, of transfer as the transfer agent may reasonably request), you will receive the merger consideration. Q: When is the proposed merger expected to be consummated? A: We expect to complete the merger during the second quarter of 2014. The merger is subject to various regulatory clearances and approvals and other conditions, however, and it is possible that factors outside the control of both companies could result in the merger being completed at a later time, or not at all. Q: What constitutes a “quorum”? A: The presence at the special meeting, in person or by proxy, of the holders of a majority of the shares of common stock outstanding on the record date constitute a quorum. There must be a quorum for business to be conducted at the special meeting. If you are a “street name” holder of shares and you provide your nominee with voting instructions, then your shares will be counted as part of the quorum. If you are a “street name” holder of shares and you do not provide your nominee with voting instructions, then your shares (which we refer to as “broker non-votes”) will not be counted as part of the quorum. Q: What if I abstain from voting on any proposal? A: If you return your proxy card or vote by telephone, over the internet or in person, but abstain from voting on any proposal, you will still be counted for purposes of determining whether a quorum exists. If you abstain from voting on the proposal to adopt the merger agreement, the adjournment proposal or advisory say-on-merger-pay proposal, your abstention will have the same effect as a vote against that proposal. viii Q: Will my shares be voted if I do not return my proxy card or vote by telephone or over the Internet or in person? A: If you are a registered stockholder and you do not return your proxy card or vote by telephone, over the Internet or in person, your shares will not be voted at the special meeting. Questions concerning registered stockholders may be directed to our proxy solicitor, Georgeson Inc.toll-free at (800)676-0194. If your shares are held in street name and you do not issue instructions to your broker, your broker may vote your shares at its discretion only on routine matters, but may not vote your shares on non-routine matters. All of the proposals in this proxy statement are non-routine matters. If a broker or other nominee who holds shares for another person does not vote on a particular proposal because that holder does not have discretionary voting power for the proposal and has not received voting instructions from the beneficial owner of the shares, then a “broker non-vote” will occur. Your failure to vote or failure to instruct your broker, bank or other nominee to vote will have the same effect as a vote against the proposal to adopt the merger agreement. Q: What is the effect of a broker non-vote? A: Broker non-votes will not be counted for the purpose of determining the presence of a quorum. Because under the DGCL the adoption of the merger agreement requires the affirmative vote of holders of a majority of outstanding shares of common stock, broker non-votes will have the same effect as a vote against the proposal to adopt the merger agreement. Therefore, it is important that you provide your broker or nominee with instructions on how to vote your shares. With respect to the adjournment proposal and the advisory say-on-merger-pay proposal, broker non-votes will have no effect on the outcome. Q: Who will count the votes? A: The votes will be counted by the inspector of election appointed for the special meeting. Q: Can I participate if I am unable to attend the special meeting? A: If you are unable to attend the special meeting in person, we encourage you to send in your proxy card or to vote by telephone or over the Internet. The special meeting will not be broadcasted telephonically or over the internet. Q: Where can I find the voting results of the special meeting? A: LCA intends to announce preliminary voting results at the special meeting and publish final results in a Current Report on Form 8-K that will be filed with the Securities and Exchange Commission (the “SEC”) following the special meeting. All reports LCA files with the SEC are publicly available when filed. Q: What happens if the merger is not consummated? A: If the merger agreement is not adopted by LCA stockholders or if the merger is not consummated for any other reason, LCA stockholders will not receive any payment for their shares of common stock in connection with the merger. Instead, LCA will remain an independent public company, and shares of common stock will continue to be listed and traded on The NASDAQ Stock Market (“NASDAQ”). Under certain circumstances, if the merger is not consummated, a termination fee of 3% of the aggregate merger consideration plus up to $1 million in expenses of PhotoMedex, may become payable by LCA to PhotoMedex pursuant to the merger agreement. Q: What will happen if the advisory say-on-merger-pay proposal is not approved? A: Approval of the compensation that may be paid or become payable to LCA’s named executive officers that is based on or otherwise related to the merger is not a condition to the completion of the merger. The vote is advisory only and will not be binding on LCA. This compensation arises from contractual obligations of LCA or from contractual obligations specified in the LCA equity compensation plans and, even though LCA values the input of stockholders as to whether such compensation is appropriate, LCA would nevertheless be required contractually to make, and would make, such payments even if the compensation is not approved by the stockholders in the advisory vote. Therefore, if the merger is approved by the stockholders and completed, this compensation would be payable in accordance with LCA’s existing contractual obligations to the named executive officers or as specified in the merger agreement, whether or not this proposal on compensation is approved by the stockholders, if other conditions applicable to such compensation have been satisfied. ix Q: How can I obtain additional information about LCA? A: LCA will provide copies of this proxy statement and its Annual Report on Form 10-K for the year ended December31, 2013, without charge to any stockholder who makes a written request to our Assistant Secretary, Donn Kremmel, at LCA-Vision Inc.,7840 Montgomery Road, Cincinnati, Ohio 45236. LCA’s Annual Report on Form 10-K and other SEC filings also may be accessed at www.sec.gov or on the Investor Relations section of LCA’s website at www.lasikplus.com. The information provided on or accessible through our website is not part of this proxy statement and is not incorporated in this proxy statement by this or any other reference to our website provided in this proxy statement. Q: Who can help answer my questions? A: If you have questions about the merger or the other matters to be voted on at the special meeting or desire additional copies of this proxy statement or additional proxy cards or otherwise need assistance voting, you should contact: Georgeson Inc. 480 Washington Blvd. 26 th Floor Jersey City, New Jersey 07310 Toll Free: (800)676-0194 or LCA-Vision Inc. 7840 Montgomery Road Cincinnati, Ohio 45236 Attn: Assistant Secretary, Donn Kremmel (513) 354-5825 x SUMMARY This summary highlights information contained elsewhere in this proxy statement and may not contain all the information that is important to you with respect to the merger. We urge you to read the remainder of this proxy statement carefully, including the attached Annexes, and the other documents to which we have referred you. We have included page references in this summary to direct you to a more complete description of the topics presented below. All references to “LCA,” the “Company,” “we,” “us,” or “our” in this proxy statement refer to LCA-Vision Inc., a Delaware corporation; all references in this proxy statement to “PhotoMedex” refer to PhotoMedex, Inc., a Nevada corporation; all references to “MergerSub” refer to Gatorade Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of PhotoMedex; all references to the “merger” refer to the merger of MergerSub with and into LCA with LCA surviving as a wholly owned subsidiary of PhotoMedex; and, unless otherwise indicated or as the context requires, all references to the “merger agreement” refer to the Agreement and Plan of Merger, dated as of February13, 2014, as it may be amended from time to time, by and among PhotoMedex, LCA and MergerSub, a copy of which is included as Annex A to this proxy statement. LCA, following the completion of the merger, is sometimes referred to in this proxy statement as the “surviving corporation.” The Companies LCA-Vision Inc. (see page 16) LCA-Vision Inc., a leading provider of laser vision correction services under the LasikPlus® brand, operates 62 LasikPlus® vision centers in the U.S., including 52 full-service LasikPlus® fixed-site laser vision correction centers and 10 pre- and post-operative LasikPlus® satellite centers. LCA-Vision has performed more than 1.3 million procedures since FDA approval of photorefractive keratectomy (PRK) in late 1995. Shares of LCA common stock are listed with, and trade on, NASDAQ under the symbol “LCAV.” LCA’s principal executive offices are located at 7840 Montgomery Road; Cincinnati, Ohio 45236; its telephone number is (513)792-9292; and its internet website address is www.lasikplus.com. The information provided on or accessible through LCA’s website is not part of this proxy statement and is not incorporated in this proxy statement by this or any other reference to its website provided in this proxy statement. PhotoMedex, Inc. (see page 16) PhotoMedex is a global skin health company providing integrated disease management and aesthetic solutions to dermatologists, professional aestheticians and consumers. The company provides proprietary products and services that address skin diseases and conditions including psoriasis, vitiligo, acne, actinic keratosis (a precursor to certain types of skin cancer) and photo damage. Its experience in the physician market provides the platform to expand its skin health solutions to spa markets, as well as traditional retail, online and infomercial outlets for home-use products. As a result of its December 2011 merger with Radiancy, Inc., PhotoMedex has added a range of home-use devices under the no!no!™ brand, for various indications including hair removal, acne treatment and skin rejuvenation. The company also offers a professional product line for acne clearance, skin tightening, psoriasis care and hair removal sold to physician clinics and spas . Shares of PhotoMedex common stock are listed with, and trade on, NASDAQ and the Tel-Aviv Stock Exchange under the symbol “PHMD.” PhotoMedex’s principal executive offices are located at 100 Lakeside Drive, Suite 100, Horsham, PA 19044; its telephone number is (215)619-3600; and its internet website address is www.photomedex.com. The information provided on or accessible through PhotoMedex’s website is not part of this proxy statement and is not incorporated in this proxy statement by this or any other reference to its website provided in this proxy statement. MergerSub (see page 16) MergerSub, a wholly owned subsidiary of PhotoMedex, is a Delaware corporation that was recently formed and has no operations. Upon the terms and subject to the conditions of the merger agreement, MergerSub will be merged with and into LCA, with LCA surviving the merger as a wholly owned subsidiary of PhotoMedex. The principal executive offices of MergerSub are located at 100 Lakeside Drive, Suite 100, Horsham, PA 19044; its telephone number is (215)619-3600. The Merger A copy of the merger agreement is attached as Annex A to this proxy statement. We encourage you to read the entire merger agreement carefully because it is the principal document governing the merger. For more information on the merger agreement, see the section entitled “The Merger Agreement” beginning on page 40. Effects of the Merger (see page 17) If the merger is completed, at the effective time of the merger, MergerSub will be merged with and into LCA. LCA will survive the merger as a wholly owned subsidiary of PhotoMedex. Merger Consideration (see page 17) Upon the terms and subject to the conditions of the merger agreement, at the effective time of the merger, holders of shares of LCA common stock (other than any shares owned by PhotoMedex, MergerSub or the Company (as treasury stock of otherwise) or any of their respective wholly owned subsidiaries, or any person who properly demands appraisal of their shares pursuant to the DGCL) will have the right to receive $5.37 in cash, without interest and less any applicable withholding taxes, for each share of LCA common stock that they own immediately prior to the effective time of the merger. Treatment of LCA Equity Awards (see page 42) Immediately prior to effective time of the merger, each restricted stock unit or other right to receive LCA common stock that is outstanding will be cancelled and converted into the right to receive an amount in cash equal to $5.37 for each share underlying such restricted stock unit or other stock right (based on a deemed achievement of performance conditions at target level, if applicable). Immediately prior to the effective time of the merger, each option to purchase shares of common stock granted under LCA’s equity incentive compensation plans that is outstanding, whether vested or unvested, be cancelled and converted into the right to receive an amount, payable in cash, equal to the product of (i)the excess, if any, of $5.37 over the per share exercise price of the option multiplied by (ii)the total number of shares of common stock subject to the option (based on a deemed achievement of performance conditions at target level, if applicable). Recommendation of the LCA Board of Directors (see page 23) After careful consideration, the LCA board of directors unanimously determined that the terms of the merger are advisable and in the best interests of LCA and its stockholders and unanimously approved the merger agreement and the merger. Certain factors considered by the LCA board of directors in reaching its decision to approve the merger agreement can be found in the section entitled “The Merger—Purpose and Reasons for the Merger” on page 26. The LCA board of directors recommends that stockholders vote: • FOR the adoption of the merger agreement; • FOR the approval of the advisory, non-binding say-on-merger-pay proposal; and • FOR the approval of one or more adjournments or postponements of the special meeting, if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the proposal to adopt the merger agreement. Opinion ofIndependent Financial Advisor (see page 26) On February13, 2014, Cain Brothers & Company LLC (“Cain Brothers”) delivered its written opinion to the LCA board of directors that, as of February 13, 2014 and based upon and subject to the considerations, limitations, qualifications, assumptions and other matters set forth therein, the $5.37 per share in cash to be paid to the holders of shares of LCA common stock pursuant to the merger agreement was fair from a financial point of view to such holders. The full text of the written opinion of Cain Brothers, dated February13, 2014, which sets forth assumptions made, procedures followed, matters considered and the qualifications and limitations on the scope of the review undertaken in connection with the opinion, is attached as Annex B. Cain Brothers provided its opinion for the benefit and use of the board of directors of LCA in connection with its consideration of the transaction. The Cain Brothers opinion is not a recommendation as to how any holder of LCA common stock should vote with respect to the transaction or any other matter. 2 For a more complete description of Cain Brothers’ opinion, see “The Merger—Opinion of Independent Financial Advisor” beginning on page 26. Interests of LCA’s Directors and Executive Officers in the Merger (see page 35) In considering the recommendation of the LCA board of directors to adopt the merger agreement, you should be aware that LCA’s directors and executive officers have interests in the merger that may be different from, or in addition to, those of LCA stockholders generally. These interests are described in the section entitled “The Merger—Interests of LCA’s Directors and Executive Officers in the Merger” beginning on page 35. The LCA board of directors was aware of these interests and considered them, among other matters, in evaluating the merger agreement, in reaching its decision to approve the merger agreement, and in recommending to LCA stockholders that the merger agreement be adopted.These interests include, among others: • each outstanding restricted stock unit award and other right, contingent or accrued, to acquire or receive shares of LCA common stock that may be held, awarded, outstanding, payable or reserved for issuance under the Company’s equity compensation plans or programs, whether or not then vested or exercisable, will be cancelled and converted into the right to receive an amount in cash equal to the product of $5.37, without interest and less applicable withholding taxes, multiplied by the aggregate number of shares of LCA common stock in respect of the award (based on a deemed achievement of performance conditions at target level, if applicable); • each outstanding stock option issued under the Company’s equity compensation plans or programs, whether or not then exercisable or vested, will be cancelled and converted into the right to receive an amount in cash equal to, without interest and less applicable withholding taxes, the product of the excess, if any, of $5.37 over the per share exercise price of the applicable stock option multiplied by the aggregate number of shares of LCA common stock that may be acquired upon exercise of the stock option immediately prior to the effective time of the merger; • under the merger agreement, LCA’s directors and executive officers are entitled to continued indemnification and insurance coverage with respect to claims relating to or arising out of pre-merger events on terms no less favorable than their current indemnification rights and insurance coverage under LCA's certificate of incorporation, by-laws, and current insurance policies; • pursuant to their existing employment or severance agreements with LCA , which will be superseded by their new employment agreements with PhotoMedex as described below, LCA’s executive officers are entitled to severance payments upon a qualifying termination of employment; and • pursuant to their new employment agreements with PhotoM edex, which will supersede their employment agreements with LCA, subject to and as of the merger, LCA’s executive officersmay becomeentitled to severance payments upon a qualifying termination of employmentfollowing consummation of the merger. Material U.S. Federal Income Tax Consequences of the Merger to U.S. Holders (see page 61) The exchange of shares of LCA common stock for cash in the merger will generally be a taxable transaction to U.S. holders for United States federal income tax purposes. In general, a U.S. holder whose shares of common stock are converted into the right to receive cash in the merger will recognize gain or loss for United States federal income tax purposes in an amount equal to the difference, if any, between the amount of cash received with respect to such shares and the U.S. holder’s adjusted tax basis in such shares. You should read the section entitled “Material U.S. Federal Income Tax Consequences of the Merger to U.S. Holders” beginning on page61 for a more detailed discussion of the United States federal income tax consequences of the merger. Tax matters can be complicated and the tax consequences of the merger to you will depend on your particular tax situation. You should consult your tax advisor to determine the tax consequences of the merger to you. Regulatory Waiting Periods and Approvals Required for the Merger (see page 40) The merger is subject to the requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), which prevents PhotoMedex and LCA from completing the merger until required information and materials are furnished to the Antitrust Division of the United States Department of Justice (“DOJ”) and the United States Federal Trade Commission (“FTC”) and the HSR Act waiting period is terminated or expires. On February 28, 2014, PhotoMedex and LCA filed the requisite notification and report forms under the HSR Act with the DOJ and the FTC. The required waiting period was terminated by the government on March 14, 2014. 3 Closing and Expected Time of the Merger (see page 41) The merger is expected to be completed during the second quarter of 2014. The merger is subject to expiration or termination of the waiting period under the HSR Act (which was terminatedon March 14, 2014)and other customary conditions, however, and it is possible that factors outside the control of both companies could result in the merger being completed at a later time, or not at all. Conditions to Closing of the Merger (see page 56) As more fully described in this proxy statement and in the merger agreement, each party’s obligation to complete the merger depends on a number of conditions being satisfied or, where legally permissible, waived, including: • the merger agreement will have been duly adopted by LCA’s stockholders; • the waiting period applicable to the consummation of the merger under the HSR Act (or any extension thereof), which was terminated on March 14, 2014, will have expired or been terminated; • no governmental entity having jurisdiction over any party thereto will have enacted, issued, promulgated, enforced or entered any laws or orders, whether temporary, preliminary or permanent, that make illegal, enjoin or otherwise prohibit consummation of the merger or the other transactions contemplated by the merger agreement; • accuracy of representations and warranties made by the other party in the merger agreement; and • performance in all material respects by the other party of its obligations under the merger agreement. No Financing Condition (see page 54) The obligation of PhotoMedex to complete the merger is not subject to a financing condition. However, PhotoMedex has announced that it intends to finance the merger through a new $85 million senior secured credit facility, including a $10 million revolving credit facility and a $75 million four-year term loan, as well as through existing cash balances. Concurrently with the execution of the merger agreement, PhotoMedex delivered to the Company a copy of the executed commitment letter from J.P. Morgan Securities LLC and JPMorgan Chase Bank, N.A. (the “commitment letter”), containing the terms and conditions of the financing. Go-Shop Period; Solicitation (see page 47) The merger agreement provides that until 11:59 p.m., Eastern time, on March15, 2014 (the “go-shop period end date”), LCA and its representatives are permitted, subject to compliance with procedures required by the merger agreement, to: • initiate, solicit, and encourage takeover proposals (including by way of making public disclosure relating to such solicitation and providing access to non-public information), if LCA promptly provides to PhotoMedex any non-public information concerning LCA that is provided to any person given such access and that was not previously provided to PhotoMedex; and • enter into and maintain or participate in discussions or negotiations concerning takeover proposals or otherwise cooperate with or assist or participate in, or facilitate any such inquiries, proposals, discussions or negotiations. During the go-shop period, Cain Brothers contacted 48 potential strategic buyers. Two of these companies entered into a confidentiality agreement with LCA and conducted due diligence. Both of them thereafter declined to makean alternative proposal. The merger agreement provides that, except as described below, from the go-shop period end date until the effective time or, if earlier, the termination of the merger agreement in accordance with its terms, the Company may not, and shall cause its subsidiaries and its and its subsidiaries’ representatives not, to directly or indirectly: • whether publicly or otherwise, initiate, solicit, knowingly facilitate or encourage the submission or announcement of any takeover proposal or engage in any discussions or negotiations with respect to a takeover proposal (or that could reasonably be expected to lead to a takeover proposal) or otherwise cooperate with or assist or participate in or facilitate any requests, proposals, offers, discussions or negotiations; 4 • take any action to make the provisions of any “moratorium,” “control share,” “fair price,” “affiliate transactions,” “business combination” or other anti-takeover laws and regulations of any state, including, without limitation, the provisions of Section 251 of the DGCL, as amended, inapplicable to any transactions contemplated by a takeover proposal; • approve any transaction under, or any third party becoming an “interested stockholder” under, Section 2.03 of the DGCL; • adopt, approve or recommend, or resolve to or publicly propose to adopt, approve or recommend, a takeover proposal; • enter into any company acquisition agreement (as defined in “The Merger—Termination” on page 57) or consummate any transaction, or enter into any agreement or understanding requiring the Company to abandon, terminate or fail to consummate the merger agreement or the transactions contemplated thereby or breach its obligations thereunder; • terminate, amend, release, modify or fail to enforce any provision of, or grant any permission, waiver or request under, any standstill, confidentiality or similar agreement entered into by the Company in respect of or in contemplation of a takeover proposal; or • agree, approve, recommend or resolve to do any of the foregoing. Notwithstanding the restrictions described above, the merger agreement provides that at any time prior to obtaining stockholder approval of the proposal to adopt the merger agreement at the special meeting, LCA may provide information to and engage in discussions or negotiations with third parties from whom LCA has received a written takeover proposal that was not solicited in violation of the merger agreement, so long as the LCA board of directors, after consultation with its financial advisors and outside legal counsel, determines in good faith that such proposal constitutes, or could reasonably be expected to lead to, a superior proposal when compared with PhotoMedex’s offer to acquire LCA. Under specified circumstances, LCA is entitled to terminate the merger agreement to accept a superior proposal (whether developed during the go-shop period or received on an unsolicited basis after the end of the go-shop period). Upon termination of the merger agreement to enter into a superior proposal, and under certain other circumstances, LCA will be required to pay to PhotoMedex a termination fee of 3% of the aggregate merger consideration plus up to $1.0 million of expenses incurred by PhotoMedex in connection with the merger agreement. Changes in Board Recommendation (see page 48) Before adoption of the merger agreement by LCA stockholders, the LCA board of directors may, upon receipt of a superior proposal and in certain other circumstances, change its recommendation that the LCA stockholders adopt the merger agreement and/or terminate the merger agreement, if it determines that failure to take such action would be inconsistent with its fiduciary duties. The LCA board of directors may not change its recommendation without complying with certain notice and other specified conditions set forth in the merger agreement. If the LCA board of directors changes its recommendation with respect to the merger agreement, PhotoMedex may terminate the merger agreement and would be entitled to receive the termination fee and expense reimbursement payable pursuant to merger agreement as described below. Termination of the Merger Agreement (see page 57) The merger agreement may be terminated at any time prior to the effective time of the merger: • by mutual written consent of PhotoMedex, MergerSub and the Company; • by either PhotoMedex or the Company if: o the merger is not consummated by May 14, 2014 (the “end date”), except this right to terminate the merger agreement shall not be available to any party whose breach of any representation, warranty, covenant or agreement set forth in the merger agreement has been the cause of, or resulted in, the failure of the merger to be consummated on or before the end date. If the commitment end date is extended, then the end date will also be extended by the same number of days that the commitment end date is extended; o any governmental entity of competent jurisdiction shall have enacted, issued, promulgated, enforced or entered any law or order making illegal, permanently enjoining or otherwise permanently prohibiting the consummation of the merger or the other transactions contemplated by the merger agreement, and the law or order shall have become final and nonappealable; except that this right to terminate the merger agreement shall not be available to any party whose breach of any representation, warranty, covenant or agreement set forth in the merger agreement has been the cause of, or resulted in, the issuance, promulgation, enforcement or entry of any law or order; or 5 o the merger agreement has been submitted to the stockholders of the Company for adoption at a duly convened Company stockholders meeting (or adjournment or postponement thereof) and the vote of the holders of a majority of the outstanding shares of LCA common stock is not obtained. • by PhotoMedex if: o a change in Company recommendation shall have occurred; o the Company shall have entered into, or publicly announced its intention to enter into, a company acquisition agreement (as defined below), other than an acceptable confidentiality agreement; o the Company shall have breached or failed to perform in any material respect any of the nonsolicitation covenants and agreements; o the LCA board of directors fails to reaffirm (publicly, if so requested by PhotoMedex) the Company board recommendation within ten business days after the date any takeover proposal (or material modification thereto) is first publicly disclosed by the Company or the person making the takeover proposal; o a tender offer or exchange offer relating to LCA common stock shall have been commenced by a person unaffiliated with PhotoMedex, and the Company shall not have sent to its stockholders pursuant to Rule 14e-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), within ten business days after the tender offer or exchange offer is first published, sent or given, a statement reaffirming the Company board recommendation and recommending that stockholders reject the tender or exchange offer; o the Company or the LCA board of directors (or any committee thereof) shall publicly announce its intentions to do any of actions described above; or o there shall have been a breach of any representation, warranty, covenant or agreement on the part of the Company set forth in the merger agreement so that the conditions to the obligations of PhotoMedex and MergerSub to complete the closing of the merger set forth above, would not be satisfied and, in either case, the breach is incapable of being cured by the end date or, if curable, has not been cured in all material respects by the Company within 30 days after its receipt of written notice thereof from PhotoMedex (or, if less than 30 days prior to the end date, prior to the end date). • by the Company if: o prior to the receipt of the approval of the merger agreement by the Company’s stockholders at the special meeting, the LCA board of directors authorizes the Company, in full compliance with the terms of merger agreement, to enter into a company acquisition agreement (other than an acceptable confidentiality agreement) in respect of a superior proposal; but only if the Company shall have paid any amounts due to PhotoMedex as described below hereof in accordance with the terms, and at the times, specified in the merger agreement; and provided further that in the event of the termination, the Company substantially concurrently enters into the company acquisition agreement; or o there shall have been a breach of any representation, warranty, covenant or agreement on the part of PhotoMedex or MergerSub set forth in the merger agreement so that the conditions to the obligations of the Company to complete the merger described above, as applicable, would not be satisfied and, in either case, the breach is incapable of being cured by the end date or, if curable, has not been cured in all material respects by PhotoMedex or MergerSub within 30 days after its receipt of written notice thereof from the Company (or, if less than 30 days prior to the end date, prior to the end date). Effect of Termination; Fees andExpenses(see page 59) If the merger agreement is terminated by PhotoMedex as described above for any reason other than a breach of any representation, warranty, covenant or agreement by the Company or a reason which permits either PhotoMedex or the Company to terminate it, then the merger agreement requires the Company to pay to PhotoMedex, within two business days after the termination, an amount equal to a termination fee of 3% of the aggregate merger consideration, plus all reasonable expenses actually incurred by PhotoMedex in connection with the transactions contemplated by the merger agreement prior to its termination in an amount not to exceed $1.0 million. If the merger agreement is terminated by the Company in connection with the Company entering into an agreement for an alternative proposal, then the merger agreement requires the Company to pay to PhotoMedex, at or prior to the termination, the termination fee, plus PhotoMedex’s expenses described above in an amount not to exceed $1.0 million. If the merger agreement is terminated: • by PhotoMedex because of the Company’s breach of a representation, warranty, covenant or agreement and the LCA stockholders have not approved the merger agreement at the special meeting; 6 • by the Company or PhotoMedex because the merger has not been consummated by the end date and the LCA stockholders have not approved the merger agreement at the special meeting; or • by the Company or PhotoMedex because the merger agreement has been submitted to the LCA stockholders at the special meeting and they have not approved it; and, in either case, prior to the termination or the special meeting, a takeover proposal shall have been publicly disclosed and not withdrawn on an unconditional basis or have been publicly disclosed or otherwise made or communicated to the Company or the LCA board of directors, and not withdrawn on an unconditional basis, and within 12 months following the date of the termination of the merger agreement, the Company shall have entered into a definitive agreement with respect to any takeover proposal, or any takeover proposal shall have been consummated (in each case whether or not the takeover proposal is the same as the original takeover proposal made, communicated or publicly disclosed), the merger agreement requires the Company to pay to PhotoMedex, immediately prior to and as a condition to consummating the transaction, a termination fee and PhotoMedex’s expenses as described above. Specific Performance (see page 59) The merger agreement provides that in the event of any breach or threatened breach by any party of any covenant or obligation contained in the merger agreement, the non-breaching party will be entitled (in addition to any other remedy that may be available to it whether in law or equity, including monetary damages) to seek to obtain (i)a decree or order of specific performance to enforce the observance and performance of such covenant or obligation, and (ii)an injunction restraining such breach or threatened breach. Appraisal Rights (see page 63) Under the DGCL, LCA stockholders who do not vote for the adoption of the merger agreement have the right to seek appraisal of the fair value of their shares in cash as determined by the Delaware Court of Chancery, but only if they comply fully with all of the applicable requirements of the DGCL, which are summarized in this proxy statement. Any appraisal amount determined by the court could be more than, the same as, or less than the value of the merger consideration. Any LCA stockholder intending to exercise appraisal rights must, among other things, submit a written demand for appraisal to LCA prior to the vote on the adoption of the merger agreement and must not vote or otherwise submit a proxy in favor of adoption of the merger agreement. Failure to follow exactly the procedures specified under the DGCL will result in the loss of appraisal rights. Because of the complexity of the DGCL relating to appraisal rights, if you are considering exercising your appraisal right, we encourage you to seek the advice of your own legal counsel. The Special Meeting (see page 10) The special meeting of LCA stockholders is scheduled to be held atthe Queen City Club, 331 East Fourth Street, Cincinnati, OH 45202on May 7, 2014 at9:00 a.m.,Eastern time. The special meeting is being held in order to consider and vote on the following: • a proposal to adopt the merger agreement; • an advisory, non-binding proposal regarding the compensation that may be paid or become payable to LCA named executive officers that is based on or otherwise relates to the merger; and • a proposal to approve one or more adjournments or postponements of the special meeting to a later date or time, if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the proposal to adopt the merger agreement. Only holders of record of LCA common stock at the close of business onMarch 20,2014, the record date for the special meeting, are entitled to notice of, and to vote at, the special meeting or any adjournments or postponements thereof. At the close of business on the record date,19,342,879 shares of LCA common stock were issued and outstanding. The presence at the special meeting, in person or by proxy, of the holders of a majority of the shares of LCA common stock outstanding on the record date will constitute a quorum. There must be a quorum for business to be conducted at the special meeting. If you are a “street name” holder of shares and you provide your broker, bank or other nominee with voting instructions, then your shares will be counted as part of the quorum. If you are a “street name” holder of shares and you do not provide your broker, bank or other nominee with voting instructions, then your shares (which we refer to as “broker non-votes”) will not be counted as part of the quorum. 7 You may cast one vote for each share of common stock you own at the close of business on the record date. The proposal to adopt the merger agreement requires the affirmative vote of holders of a majority of the outstanding shares of common stock. The adjournment proposal and the advisory say-on-merger-pay proposal each requires the affirmative vote of holders of a majority of the shares of common stock present or represented by proxy at the special meeting and entitled to vote on the proposal. Your failure to vote, or failure to instruct your broker, bank or other nominee to vote, will have the same effect as a vote against the proposal to adopt the merger agreement, but will have no effect on the adjournment proposal or the advisory say-on-merger-pay proposal. Voting Agreements (see page 39) As an inducement to PhotoMedex's entering into the merger agreement, each of the directors and executive officers of LCA, who collectively own approximately 3% of the issued and outstanding shares of LCA common stock, entered into voting agreements with PhotoMedex (the “voting agreements”). Pursuant to the voting agreements, the directors and officers agreed to vote all of their shares of common stock in favor of the proposal to adopt the merger agreement. The voting agreements will terminate upon the earliest of (i)the effective time of the merger, (ii)the termination of the merger agreement in accordance with its terms, and (iii) any amendment of the merger agreement that decreases the amount of the merger consideration. Litigation Relating to the Merger (see page 40) Five putative class action lawsuits challenging the proposed transaction have been filed on behalf of LCA shareholders, two in Delaware Chancery Court and three in the Court of Common Pleas of Hamilton County, Ohio. The lawsuits allege that the directors of LCA breached their fiduciary duties to LCA stockholders by engaging in a flawed process for selling LCA, by approving the sale for inadequate consideration, and by agreeing to a merger agreement that contains improper deal protection terms. One suit also alleges that the disclosures in the proxy materials are inadequate. In addition, four of the lawsuits allege that LCA and PhotoMedex aided and abetted the breaches of fiduciary duty. The lawsuits seek, among other things, an injunction barring the merger. The defendants believe the lawsuits are without merit. On March 12, 2014, the LCA Board of Directors received a letter from counsel toEuroEyes Holding AG, a Danish-based vision correction business, and its chief executiveofficer and principal shareholder Dr. Joern Joergensen, who collectively own approximately 7.2% of LCA’s common stock, objecting to the merger on grounds similar to those alleged in the lawsuits. EuroEyes has not filed a lawsuit. Italsowas among the firms contacted by Cain Brothers during the go-shop period, but it declined to participate in the go-shop process. Prior to its letter, EuroEyes had never expressed any interest in acquiring LCA and, as of the date of this proxy statement, has not offered to make or discuss any alternative acquisition proposal. Delisting and Deregistration of Shares of LCA Common Stock (see page 40) Upon completion of the merger, shares of common stock currently listed on NASDAQ will cease to be listed on NASDAQ and will be deregistered under the Exchange Act. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This proxy statement, and the documents to which we refer you in this proxy statement, contain certain “forward-looking” statements as that term is defined by Section27A of the Securities Act of 1933, as amended, and Section21E of the Exchange Act. Statements that are predictive in nature, that depend on or relate to future events or conditions, or that include words such as “believes,” “anticipates,” “expects,” “continues,” “predict,” “potential,” “contemplates,” “may,” “will,” “likely,” “could,” “should,” “estimates,” “intends,” “plans” and other similar expressions are forward-looking statements. Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements as a result of, but not limited to, the following factors: • the failure to receive, on a timely basis or otherwise, the required approvals by LCA’s stockholders and government or regulatory agencies; • the risk that a condition precedent to closing of the proposed transaction may not be satisfied; • LCA’s and PhotoMedex’s ability to consummate the merger; • operating costs and business disruption may be greater than expected; • the ability of LCA to retain and hire key personnel and maintain relationships with providers or other business partners pending the consummation of the merger; • the outcome of any legal proceedings that may be instituted against LCA and/or others relating to the merger agreement, and the transactions contemplated thereby, including the merger; 8 • the impact of legislative, regulatory and competitive changes and other risk factors relating to the industries in which LCA and PhotoMedex operate, as detailed from time to time in each of LCA’s and PhotoMedex’s reports filed with the SEC; • limitations placed on LCA’s ability to operate the business by the merger agreement; • the amount of the costs, fees, expenses, impairments and other charges related to the merger; • diversion of management’s attention from ongoing business concerns; and • certain presently unknown or unforeseen factors, including, but not limited to, acts of terrorism and natural disasters. There can be no assurance that the merger will in fact be consummated. Additional information about these factors and about the material factors or assumptions underlying such forward-looking statements may be found under Item1A in LCA’s Annual Report on Form 10-K for the fiscal year ended December31, 2013. LCA cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on forward-looking statements to make decisions with respect to the proposed transaction, stockholders and others should carefully consider the foregoing factors and other uncertainties and potential events. All subsequent written and oral forward-looking statements concerning the proposed transaction or other matters attributable to LCA or any other person acting on their behalf are expressly qualified in their entirety by the cautionary statements referenced above. The forward-looking statements contained herein speak only as of the date of this communication. LCA undertakes no obligation to update or revise any forward-looking statements for any reason, even if new information becomes available or other events occur in the future, except as may be required by law. 9 THE SPECIAL MEETING This proxy statement is being provided to the stockholders of LCA as part of a solicitation of proxies by the LCA board of directors for use at the special meeting to be held at the time and place specified below, and at any properly convened meeting following an adjournment or postponement thereof. This proxy statement provides stockholders of LCA with the information they need to know to be able to vote or instruct their vote to be cast at the special meeting. Date, Time and Place The special meeting is scheduled to be held at the Queen CityClub, 331 East Fourth Street, Cincinnati, OH 45202 onMay 7,2014 at 9:00 a.m., Eastern time. Purpose of the Special Meeting At the special meeting, LCA stockholders will be asked to consider and vote on the following proposals: • a proposal to adopt the merger agreement; • an advisory, non-binding proposal regarding the compensation that may be paid or become payable to LCA named executive officers that is based on or otherwise relates to the merger; and • a proposal to approve one or more adjournments or postponements of the special meeting to a later date or time, if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the proposal to adopt the merger agreement. Recommendation of the LCA Board of Directors After careful consideration, the LCA board of directors unanimously determined that the terms of the merger are advisable and in the best interests of LCA and its stockholders and unanimously approved the merger agreement and the merger. Certain factors considered by the LCA board of directors in reaching its decision to approve the merger agreement and the merger can be found in the section entitled “The Merger—Purpose and Reasons for the Merger” beginning on page 26. The LCA board of directors unanimously recommends that the LCA stockholders vote “FOR” the proposal to adopt the merger agreement, “FOR” the advisory say-on-merger-pay proposal and “FOR” the adjournment proposal. Record Date; Stockholders Entitled to Vote Only holders of record of common stock at the close of business onMarch 20,2014, the record date for the special meeting, will be entitled to notice of, and to vote at, the special meeting or any adjournments or postponements thereof. At the close of business on the record date,19,342,879 shares of common stock were issued and outstanding and held by1,160 holders of record. Holders of record of common stock are entitled to one vote for each share of common stock they own at the close of business on the record date. Quorum The presence at the special meeting, in person or by proxy, of the holders of a majority of the shares of the common stock outstanding on the record date will constitute a quorum. There must be a quorum for business to be conducted at the special meeting. If you are a “street name” holder of shares and you provide your broker, bank or other nominee with voting instructions, then your shares will be counted as part of the quorum. If you are a “street name” holder of shares and you do not provide your broker, bank or other nominee with voting instructions, then your shares will not be counted as part of the quorum. Required Vote The proposal to adopt the merger agreement requires the affirmative vote of holders of a majority of the outstanding shares of LCA common stock. The adjournment proposal and advisory say-on-merger-pay proposal each require the affirmative vote of holders of a majority of the shares of LCA common stock present or represented by proxy at the special meeting and entitled to vote on the proposal. 10 Failure to Vote, Abstentions and Broker Non-Votes It is important that you vote your shares. Your failure to vote, or failure to instruct your broker, bank or other nominee to vote, will have the same effect as a vote against the proposal to adopt the merger agreement, but will have no effect on the adjournment proposal or the advisory say-on-merger-pay proposal. If you attend the special meeting, send in your signed proxy card or vote by telephone or over the Internet, but abstain from voting on any proposal, you will still be counted for purposes of determining whether a quorum exists. If you abstain from voting on the proposal to adopt the merger agreement, the adjournment proposal or the advisory say-on-merger-pay proposal, your abstention will have the same effect as a vote against that proposal. Broker non-votes will not be counted as part of the quorum. Because under the DGCL the adoption of the merger agreement requires the affirmative vote of holders of a majority of outstanding shares of common stock entitled to vote, broker non-votes will have the same effect as a vote against the proposal to adopt the merger agreement. Therefore, it is important that you provide your broker, bank or other nominee with instructions on how to vote your shares. With respect to the adjournment proposal and the advisory say-on-merger-pay proposal, broker non-votes will have no effect on the outcome. Voting at the Special Meeting If you plan to attend the special meeting and wish to vote in person, you will be given a ballot at the special meeting. Please note that if your shares of common stock are held by a broker, bank or other nominee, and you wish to vote at the special meeting, you must bring to the special meeting a proxy from the record holder (your broker, bank or other nominee) of the shares of common stock authorizing you to vote at the special meeting. You also may authorize the persons named as proxies on the proxy card to vote your shares by returning the proxy card by mail, through the Internet, or by telephone. We also recommend that you vote as soon as possible, even if you are planning to attend the LCA meeting, so that the vote count will not be delayed. Both the Internet and the telephone provide convenient, cost-effective alternatives to returning your proxy card by mail. If you choose to vote your shares through the Internet or by telephone, there is no need for you to mail back your proxy card. To Vote Over the Internet Log on to the internet and go to the website www.proxyvote.com(24 hours a day, 7 days a week). Have your proxy card available when you access the website. You will need the control number from your proxy card to vote. If you choose to vote over the Internet, you must submit your vote by 11:59 p.m. on May 6, 2014. To Vote by Telephone On a touch-tone telephone, call 1-800-690-6903 (24 hours a day, 7 days a week). Have your proxy card available when you make the call. You will need the control number from your proxy card to vote. If you choose to vote by telephone, you must submit your vote by 11:59 p.m. on May 6, 2014. To Vote by Proxy Card Complete and sign the proxy card and mail it in the enclosed envelope provided. If you return your signed proxy card without indicating how you want your shares of common stock to be voted with regard to a particular proposal, your shares of common stock will be voted in favor of each such proposal. Proxy cards that are returned without a signature will not be counted as present at the special meeting and cannot be voted. If your shares are held by your broker, bank or other nominee, you will receive a form from your broker, bank or other nominee seeking instruction as to how your shares should be voted. If you do not issue voting instructions to your broker, bank or other nominee, your broker, bank or other nominee may not vote your shares on any of the proposals. You should contact your broker, bank or other nominee with questions about how to provide or revoke your instructions. Revocation of Proxies You have the right to revoke your proxy at any time before the special meeting by: • submitting a written notice of revocation to our Assistant Secretary, Donn Kremmel, at 7840 Montgomery Road, Cincinnati, OH 45236; • submitting a later-dated proxy card; 11 • attending the special meeting and voting in person, which will automatically cancel any proxy previously given, or revoking your proxy in person, but your attendance alone will not revoke any proxy that you have previously given; • submitting another vote by telephone or over the Internet; or • if applicable, submitting new voting instructions to your broker, bank or other nominee. If you choose either of the first two methods, you must submit your notice of revocation or your later-dated proxy card to the Assistant Secretary of LCA no later than the beginning of the special meeting. If you have questions about how to vote or revoke your proxy, you should contact our proxy solicitor, Georgeson Inc. toll-free at (866)357-4029. Shares Held in Name of Broker (Street Name) If your shares are held by your broker, bank or other nominee, often referred to as held in street name, you will receive a form from your broker, bank or other nominee seeking instruction as to how your shares should be voted. You should contact your broker, bank or other nominee with questions about how to provide or revoke your instructions. Tabulation of Votes The votes will be counted by the inspector of election appointed for the special meeting. Solicitation of Proxies The LCA board of directors is soliciting your proxy, and LCA will bear the cost of soliciting proxies. Georgeson Inc. has been retained to assist with the solicitation of proxies. LCA will pay Georgeson Inc. approximately $10,000 and reimburse Georgeson Inc. for its reasonable out-of-pocket expenses for these and other advisory services in connection with the special meeting. Solicitation initially will be made by mail. Forms of proxies and proxy materials also may be distributed through brokers, custodians, and other like parties to the beneficial owners of shares of common stock, in which case these parties will be reimbursed for their reasonable out-of-pocket expenses. Proxies also may be solicited in person or by telephone, facsimile, electronic mail, or other electronic medium by Georgeson Inc. or by certain of LCA’s directors, officers, and employees, without additional compensation. Adjournment In addition to the proposal to adopt the merger agreement and the advisory say-on-merger-pay proposal, LCA stockholders are also being asked to approve a proposal that will give LCA the authority to adjourn the special meeting, including for the purpose of soliciting additional proxies in favor of the proposal to adopt the merger agreement. If this proposal is approved, the special meeting could be successively adjourned to any date. In addition, the LCA board of directors could postpone the meeting before it commences, whether for the purpose of soliciting additional proxies or for other reasons. If the special meeting is adjourned, stockholders who have already submitted their proxies will be able to revoke them at any time prior to their use. If you return a proxy and do not indicate how you wish to vote on the adjournment proposal, your shares will be voted in favor of the adjournment proposal. The LCA board of directors recommends a vote “FOR” the adjournment proposal. Other Information You should not return your stock certificate or send documents representing common stock with the proxy card. If the merger is completed, the exchange agent for the merger will send you a letter of transmittal and instructions for exchanging your shares of common stock for the merger consideration. Voting Agreements As an inducement to PhotoMedex's entering intothe merger agreement, each of the LCA directors and executive officers, who collectively own approximately 3% of the issued and outstanding shares of LCA common stock, entered into voting agreements with PhotoMedex (the “voting agreements”). Pursuant to the voting agreements, each of the directors and executive officers agreed, until the termination of his or her voting agreement, to vote all of his or her shares of LCA common stock in favor of the proposal to approve and adopt the merger agreement and the consummation of the merger and the other transactions contemplated thereby. 12 Until the termination of his or her voting agreement, each of the directors and executive officers agreed to vote all of his or her shares of common stock against (i)any alternative proposal, (ii)any action, proposal, transaction or agreement that could reasonably be expected to result in a breach of any covenant, representation or warranty or any other obligation or agreement of LCA under the merger agreement and (iii) any action, proposal, transaction or agreement that could reasonably be expected to impede, interfere with, delay, discourage, adversely affect or inhibit the timely consummation of the merger or the fulfillment of PhotoM edex’s, LCA’s or MergerSub’s conditions under the merger agreement or change in any manner the voting rights of any class of shares of LCA. In furtherance thereof, each of the directors and executive officers of LCA granted PhotoMedex an irrevocable proxy to vote his or her shares as described above. The voting agreements will terminate upon the earliest of (i)the effective time of the merger, (ii)the termination of the merger agreement in accordance with its terms; and (iii) the date the merger agreement is amended and such amendment decreases the merger consideration. Pursuant to the voting agreements , the directors and executive officers also agreed that they will not, and will not authorize or permit any investment banker, attorney or other advisor or representative to: • knowingly solicit, initiate, encourage any inquiry or proposal that constitutes or could reasonably be expected to lead to a proposal for an alternative transaction; • knowingly provide any non-public information or data to any person relating to an alternative proposal; or • engage in any discussions or negotiations or knowingly facilitate any effort or attempt to make or implement an alternative proposal or agree to, recommend or accept an alternative proposal. The foregoing does not restrict the directors or executive officers from taking any such actions on behalf of or as a representative of LCA to the extent authorized by LCA to take such actions pursuant to the merger agreement. Each of the directors and executive officers also agreed not to dispose of any shares of LCA common stock prior to the closing of the merger and not to demand appraisal of any of his or her shares of LCA common stock. 13 PROPOSAL 1: ADOPTION OF THE MERGER AGREEMENT As discussed elsewhere in this proxy statement, LCA stockholders will consider and vote on a proposal to adopt the merger agreement. You should carefully read this proxy statement in its entirety for more detailed information concerning the merger agreement and the merger. In particular, you should read in its entirety the merger agreement, which is enclosed as AnnexA to this proxy statement. In addition, see “The Merger” and “The Merger Agreement.” The LCA board of directors unanimously recommends that LCA stockholders vote “FOR” the adoption of the merger agreement. If you return a properly executed proxy card, but do not indicate instructions on your proxy card, your shares of common stock represented by such proxy card will be voted “FOR” the adoption of the merger agreement. The adoption of the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of LCA common stock. PROPOSAL 2: APPROVAL OF ADVISORY SAY-ON-MERGER-PAY PROPOSAL Section14A of the Exchange Act, which was enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act in July 2010, requires that LCA provide stockholders with the opportunity to vote to approve, on a non-binding, advisory basis, the compensation of LCA’s named executive officers that is based on or otherwise relates to the proposed merger, as disclosed in the compensation tables and the related named executive officer compensation disclosures set forth in “The Merger—Interests of LCA’s Directors and Executive Officers in the Merger—Quantification of Potential Payments to Named Executive Officers in Connection with the Merger” (which we refer to as the “golden parachute compensation”). Accordingly, LCA’s stockholders are being provided with the opportunity to cast an advisory vote on such payments. As an advisory vote, this proposal is not binding upon LCA or the LCA board of directors, and approval of this proposal is not a condition to completion of the proposed merger. However, LCA seeks your support and believes that your support is appropriate because LCA has a comprehensive executive compensation program that is designed to link its executives’ compensation as closely as possible with LCA’s performance and to align the executives’ interests with yours as stockholders by ensuring their continued retention and commitment during critical events such as the proposed merger, which may create significant personal uncertainty for them. The plans and arrangements pursuant to which the golden parachute compensation may become payable were previously disclosed to LCA’s stockholders as part of the Compensation Discussion and Analysis and related sections of LCA’s annual proxy statement. Stockholders are not being asked to approve, and the advisory vote does not express a view with respect to, compensation payable under the new employment agreements between the named executive officers and PhotoMedex. Accordingly, LCA asks you to vote on the following resolution: “RESOLVED, that the compensation that may be payable to LCA’s named executive officers in connection with the merger, as disclosed in the table captioned “Golden Parachute Compensation” on page37under “The Merger— Interests of LCA’s Directors and Executive Officers in the Merger—Quantification of Potential Payments to Named Executive Officers in Connection with the Merger,” including the associated narrative discussion, and the agreements or understandings pursuant to which such compensation may be payable, are hereby APPROVED.” The LCA board of directors unanimously recommends that LCA stockholders vote “FOR” the advisory say-on-merger-pay proposal. If you return a properly executed proxy card, but do not indicate instructions on your proxy card, your shares of common stock represented by such proxy card will be voted “FOR” the advisory say-on-merger-pay proposal. The approval of the advisory say-on-merger-pay proposal requires the affirmative vote of a majority of the shares of common stock represented in person or by proxy at the special meeting and entitled to vote on the proposal. Although the LCA board of directors intends to consider the vote resulting from this proposal, the vote is advisory only and, therefore, not binding on LCA or PhotoMedex and, if the merger agreement is adopted by LCA stockholders and the merger is completed, the compensation required to be paid by such arrangements will be payable even if this Proposal 2 is not approved. 14 PROPOSAL 3: APPROVAL OF AUTHORITY TO ADJOURN OR POSTPONE THE SPECIAL MEETING Stockholders may be asked to vote on a proposal to approve one or more adjournments or postponements of the special meeting to a later date or time, if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the proposal to adopt the merger agreement. The LCA board of directors unanimously recommends that stockholders vote “FOR” the proposal to adjourn or postpone the special meeting, if necessary or appropriate, including adjournments to permit further solicitation of proxies. If you return a properly executed proxy card, but do not indicate instructions on your proxy card, your shares of common stock represented by such proxy card will be voted “FOR” the proposal to approve one or more adjournments or postponements of the special meeting. Whether or not a quorum is present, a proposal to approve an adjournment or postponement of the special meeting to a later time, if necessary or appropriate, requires the affirmative vote of a majority of the shares of common stock represented in person or by proxy at the special meeting and entitled to vote on the matter. 15 THE COMPANIES LCA-Vision Inc. LCA-Vision Inc., a leading provider of laser vision correction services under the LasikPlus® brand, operates 62 LasikPlus® vision centers in the U.S., including 52 full-service LasikPlus® fixed-site laser vision correction centers and 10 pre- and post-operative LasikPlus® satellite centers. LCA-Vision has performed more than 1.3 million procedures since FDA approval of photorefractive keratectomy (PRK) in late 1995. Shares of LCA common stock are listed with, and trade on, NASDAQ under the symbol “LCAV.” LCA’s principal executive offices are located at 7840 Montgomery Road, Cincinnati, OH 45236; its telephone number is (513) 792-9292; and its Internet website address is www.lasikplus.com. The information provided on or accessible through LCA’s website is not part of this proxy statement and is not incorporated in this proxy statement by this or any other reference to its website provided in this proxy statement. PhotoMedex, Inc. PhotoMedex is a global skin health company providing integrated disease management and aesthetic solutions to dermatologists, professional aestheticians and consumers. The company provides proprietary products and services that address skin diseases and conditions including psoriasis, vitiligo, acne, actinic keratosis (a precursor to certain types of skin cancer) and photo damage. Its experience in the physician market provides the platform to expand its skin health solutions to spa markets, as well as traditional retail, online and infomercial outlets for home-use products. As a result of its December 2011 merger with Radiancy Inc., PhotoMedex has added a range of home-use devices under the no!no!™ brand, for various indications including hair removal, acne treatment and skin rejuvenation. The company also offers a professional product line for acne clearance, skin tightening, psoriasis care and hair removal sold to physician clinics and spas. Shares of PhotoMedex common stock are listed with, and trade on, NASDAQ and the Tel-Aviv Stock Exchange under the symbol “PHMD.” PhotoMedex’s principal executive offices are located at 100 Lakeside Drive, Suite 100, Horsham, PA 19044; and its telephone number is (215) 619-3600; and its Internet website address is www.photomex.com. The information provided on or accessible through PhotoMedex’s website is not part of this proxy statement and is not incorporated in this proxy statement by this or any other reference to its website provided in this proxy statement. MergerSub MergerSub, a wholly owned subsidiary of PhotoMedex, is a Delaware corporation that was recently formed and has no operations. Upon the terms and subject to the conditions of the merger agreement, MergerSub will be merged with and into LCA, with LCA surviving the merger as a wholly owned subsidiary of PhotoMedex. The principal executive offices of MergerSub are located at 100 Lakeside Drive, Suite 100, Horsham, PA 19044; and its telephone number is (215) 619-3600. 16 THE MERGER The discussion of the merger in this proxy statement is qualified in its entirety by reference to the merger agreement, a copy of which is attached to this proxy statement as Annex A and which is incorporated by reference into this proxy statement. Effects of the Merger Pursuant to the terms of the merger agreement, at the effective time of the merger, MergerSub will be merged with and into LCA, with LCA surviving the merger as a wholly owned subsidiary of PhotoMedex. At the effective time of the merger, each outstanding share of LCA common stock (other than any shares owned by PhotoMedex, MergerSub or the Company (as treasury stock or otherwise) or any of their respective wholly owned subsidiaries, or any person who properly demands appraisal of their shares pursuant to the DGCL), will be converted into the right to receive $5.37 in cash, without interest and less any applicable withholding taxes (the “merger consideration”). Immediately prior to the effective time of the merger, each outstanding stock option issued under the Company’s equity compensation plans or programs, whether or not then exercisable or vested, will be cancelled and converted into the right to receive an amount in cash equal to, without interest and less applicable withholding taxes, the product of the excess, if any, of $5.37 over the per share exercise price of the applicable stock option multiplied by the aggregate number of shares of LCA common stock that may be acquired upon exercise of the stock option immediately prior to the effective time of the merger. As of the date of this proxy statement, there are no outstanding options to purchase shares of LCA common stock for which the exercise price is less than $5.37, and according, all outstanding Company options will be cancelled without consideration as of immediately prior to the effective time of the merger. Immediately prior to the effective time of the merger, each outstanding restricted stock unit award and other right, contingent or accrued, to acquire or receive shares of LCA common stock that may be held, awarded, outstanding, payable or reserved for issuance under the Company’s equity compensation plans or programs, whether or not then vested or exercisable, will be cancelled and converted into the right to receive an amount in cash equal to the product of $5.37, without interest and less applicable withholding taxes, multiplied by the aggregate number of shares of LCA common stock in respect of the award (based on a deemed achievement of performance conditions at target level, if applicable). As of the date of this proxy statement, there are486,083 shares of LCA common stock subject to unvested stock awards that are expected to be cancelled and converted, as described above.These unvested awards, if and when vested,will be subject to withholding tax which will reduce the number of shares to be issued by a number equal to the quotient of the aggregate tax withholding amount divided by the then current market price of the common stock. Background of the Merger As part of the ongoing oversight and financial management of LCA, on a frequent and regular basis, LCA’s board of directors, all the members of which qualify as “independent directors,” and management evaluate strategic alternatives relating to the Company’s business, including potential opportunities for business combinations, acquisitions, the sale of individual portions of the business, stock repurchases, dividends, reorganizations, restructurings and other possible strategic transactions, each with a view toward maximizing stockholder value. In connection with its ongoing evaluation of strategic alternatives relating to the Company, at regularly scheduled meetings, the LCA board of directors has received financial updates from the Company’s management and discussed with management the Company’s results of operations, including, in particular, significant items that impacted results of operations of the Company’s business, industry and general economic conditions and management’s outlook for the Company’s business and industry. On February 14, 2011, the Company retained Cain Brothers as the Company’s exclusive financial advisor with respect to the development of an acquisition program and the consummation of one or more potential acquisitions. Cain Brothers also agreed to assist the Company, if requested, in securing capital necessary to consummate an acquisition transaction, to provide other financial advisory services as mutually agreed, and, if requested, to assist the Company as financial advisor in any sale of the Company. On July 20, 2011, the Company entered into a letter of intent with a privately owned competitor, providing for the purchase by the Company of the competitor for a price to be paid in a combination of cash, LCA common stock and notes issued by the Company. Although the Company and the competitor entered into a non-disclosure agreement, engaged in extensive due diligence, exchanged several drafts of acquisition documents, and attempted to resolve several important issues that arose during the course of negotiations, in September 2011 negotiations between the parties terminated because they could not resolve major issues relating to the integration of their businesses. 17 Throughout the balance of 2011, all of 2012 and into early 2013, Cain Brothers assisted the Company in attempting to identify and investigate potential merger and acquisition opportunities. Cain Brothers contacted potential acquisition candidates, Cain Brothers and Company management reported regularly to the LCA board of directors on the results of these efforts, and the LCA board of directors discussed potential acquisition targets. Nonetheless, by early 2013 Cain Brothers and the Company had not identified any opportunity which the LCA board of directors determined to be in the best interests of the Company and its stockholders to pursue. On January 29,2013, a representative of an investment banking firm contacted Michael Celebrezze, chief executive officer of the Company, offered to introduce the Company to PhotoMedex, and asked to represent the Company in any discussions with PhotoMedex. Mr. Celebrezze advised the banker that Cain Brothers was the Company’s exclusive financial advisor. The banker arranged a conference call on or about February 6, 2013 between Mr. Celebrezze and senior management of PhotoMedex to discuss whether the companies had interest in discussing some type of business relationship. At the February 21, 2013 regularly scheduled meeting of the LCA board of directors, Mr. Celebrezze described his telephone conversation with PhotoMedex to the board. To introduce them to the Company’s business, Mr. Celebrezze invited members of PhotoMedex’s senior management to tour four of the Company’s vision centers, which they did on March 27, 2013. Mr. Celebrezze did not provide PhotoMedex any material non-public information concerning the Company at this time. On March 20, 2013, the parties entered into a mutual confidentiality and non-circumvention agreement, and PhotoMedex provided the Company certain non-public information concerning PhotoMedex. On June 10, 2013, PhotoMedex sent the Company background information on PhotoMedex’s business and financial condition including certainnon-public information concerning PhotoMedex. During this period each of the parties also reviewed public information relating to the other, including each party’s SEC filings. On July 12, 2013, PhotoMedex and the Company entered into a mutual non-disclosure agreement providing that neither party would disclose any confidential information of the other party provided to it under the mutualnon-disclosure agreement. Each party also agreed that it would not, without the other party’s consent, solicit to hire any employee of the other party for a period of one year following the end of any discussions and to contact the other party only through certain designated representatives. Each party further agreed that, for a period six months after the end of any discussions, it would not purchase 5.0% or more of the common stock of the other party, solicit proxies of the other party’s stockholders for any purpose, join in any partnership, limited partnership, syndicate or group with respect to the other party’s common stock, seek to call a special meeting of the other party’s stockholders, or engage in or propose any tender offer, merger, consolidation, or other acquisition with respect to the other party. The mutualnon-disclosure agreement also prohibited either party from disclosing publicly the existence of the discussions, except as required by law. Following the execution of the mutual non-disclosure agreement, PhotoMedex submitted to the Company a list of documents and other material PhotoMedex desired to review as part of its due diligence process. On July 25, 2013, the Company began the process of providing PhotoMedex access to the requested information and other material non-public information. On August 6, 2013, E. Anthony Woods, Chairman of the LCA board of directors , Dolev Rafaeli, Chief Executive Officer of PhotoMedex, Dennis McGrath, President and Chief Financial Officer of PhotoMedex and representatives of the financial advisors of both parties met in New York City to discuss high level terms of a potential strategic transaction. At that meeting PhotoMedex presented a written non-binding indication of interest to acquire all of the common stock of the Company at a price of $4.25 per share, of which 80% would be paid in cash and 20% would be paid in shares of PhotoMedex’s common stock. PhotoMedex noted that the proposal was based on certain projections and synergy assumptions, which would have to be validated in due diligence and represented a 37.1% premium to the closing stock price one week earlier. The LCA board of directors met on August 10, 2013 to discuss PhotoMedex’s proposal, a copy of which had been previously sent to each director. Mr. Woods reported to the LCA board of directors on his recent conversations with Dr. Rafaeli and others at PhotoMedex. He said that PhotoMedex was focused primarily on synergies it could achieve by combining the businesses of PhotoMedex and LCA and not on any growth in the Company’s core business. Cain Brothers advised the LCA board of directors that the proposed price would likely be accretive to PhotoMedex’s expected earnings and that it was unlikely that PhotoMedex would agree to a transaction price that would be dilutive to its earnings. The LCA board of directors discussed the proposal and formed a consensus that its terms were unappealing and not reflective of the Company’s full value. After further discussion, the LCA board of directors directed Mr. Woods to advise PhotoMedex that the LCA board of directors was carefully considering the proposal and evaluating the value of the proposal relative to the Company’s current and potential value, and a response would be forthcoming. 18 The LCA board of directors met as regularly scheduled on August 21-22, 2013 to consider further PhotoMedex’s indication of interest and other matters. A representative of Cain Brothers presented Cain Brothers’ analysis of the terms proposed by PhotoMedex, an assessment of the proposed valuation of the Company relative to market benchmarks and other analyses, a discussion of the viability of the Company pursuing an acquisition strategy as an alternative, and a review of other potential purchasers, alternative strategies, and process and tactical considerations for negotiations with PhotoMedex. The LCA board of directors proceeded to meet in executive session with Cain Brothers and, after extensive discussion, directed Cain Brothers to advise PhotoMedex’s financial advisor that the consideration proposed by PhotoMedex was inadequate. Following communication of the LCA board of directors’ response, due diligence and discussions regarding potential synergies between PhotoMedex and LCAcontinued between the two companies through the end of September 2013, but there were no further negotiations with respect to the terms of a potential transaction. On October 2, 2013, Dr. Rafaeli sent to Mr. Woods a revised non-binding indication of interest. The revised proposal called for PhotoMedex to acquire the Company at a nominal purchase price of $6.31 per share of common stock, consisting of a base price of $4.75 per share (60% to be paid in cash and 40% to be paid in PhotoMedex common stock) plus the issuance of two series of contingent warrants, the value of which would depend upon the Company’s achieving defined revenue milestones in the two years after the closing of the merger. The LCA board of directors convened a special meeting on October 7, 2013 to consider the revised PhotoMedex proposal. The LCA board of directors was joined by its financial advisor and the Company’s outside counsel. Cain Brothers advised the LCA board of directors that the contingent warrants were difficult to value and inconsistent with customary practice in the acquisition of public companies. After discussion, the LCA board of directors determined that the $4.75 per share base price was inadequate in and of itself, and the proposed contingent warrants were undesirable because they would be illiquid, their value would be highly uncertain (depending upon the future performance of the Company’s business, which would then be under the full control of PhotoMedex), they could result in unfavorable tax treatment to the Company's stockholders,and they would complicate an evaluation of the transaction by the Company’s stockholders. Following further discussion and consideration of PhotoMedex’s revised proposal, the LCA board of directors determined that although the current PhotoMedex proposal was inadequate, it would seriously consider a revised proposal from PhotoMedex that included a substantially greater all-cash purchase price. Accordingly, the LCA board of directors directed Mr. Woods to communicate its response, including its concerns regarding the contingent warrants, to PhotoMedex. It also authorized Cain Brothers to convey the LCA board of directors’ response informally to PhotoMedex’s financial advisor. On October 10, 2013, after a representative of Cain Brothers had spoken with PhotoMedex’s financial advisor, Mr. McGrath wrote to Mr. Woods asking when PhotoMedex would receive the Company’s formal response to its proposal. On October 13, 2013 , Mr. Woods wrote to Dr. Rafaeli with respect to the PhotoMedex proposal. He said that the LCA board of directors had carefully considered each aspect of the proposal but could not accept PhotoMedex’s valuation of the two series of proposed contingent warrants, and he shared with Dr. Rafaeli the other concerns of the LCA board of directors described above. Mr. Woods said that a revised proposal from PhotoMedex for an all-cash transaction at a substantially greater price would receive serious consideration by the LCA board of directors. On October 14, 2013, Dr. Rafaeli sent an e-mail to Mr. Woods stating that PhotoMedex did not understand the LCA board of directors’ concern over the valuation of the contingent warrants. He said that PhotoMedex would be willing to proceed with discussion of an all-cash offer, but only at a price of $4.75 per share. He further stated that PhotoMedex’s interest in the proposed transaction would terminate on Friday, October 18, 2013 unless the LCA board of directors indicated it was willing to proceed on the basis proposed by PhotoMedex, and that PhotoMedex would terminate the non-disclosure agreement at that time. The LCA board of directors met on October 15, 2013 to consider Dr. Rafaeli’s response. It noted that by deleting the contingent warrants and not increasing the cash component of the proposal, PhotoMedex had confirmed the LCA board of directors’ determination that the contingent warrants had little value. Cain Brothers updated the LCA board of directors on its discussions with PhotoMedex’s financial advisor. Cain Brothers reported that PhotoMedex maintained its position that any transaction be accretive to its earnings, but that a transaction at a much higher price could still be accretive, depending on the amount of the synergies realized by PhotoMedex. Cain Brothers further advised the LCA b oard of d irectors that a discounted cash flow analysis of the Company indicated that a transaction price in the $4.00 to $5.00 range would be consistent with the present value of the Company’s projected cash flows, but might not fully value the Company’s long-term growth potential. The LCA board of directors also noted that the Company currently held cash of approximately $1.40 per share, which could be used to help finance the transaction or distributed to the Company’s stockholders. The LCA board of directors also considered that PhotoMedex might choose, after the expiration of the standstill period in the non-disclosure agreement, to pursue a hostile acquisition proposal. After further discussion, the LCA board of directors decided to consider the matter further before responding to Dr. Rafaeli. 19 The LCA board of directors met again on October 18, 2013 to further discuss a response to PhotoMedex. Mr. Celebrezze reported to the LCA board of directors on recent developments in the Company’s business. He said that the Company had made substantial progress in the last five years and that he expected the results for 2013 of its core LASIK business to be approximately breakeven. He noted that the improvement in profitability had resulted from cost reduction and price increases rather than an increase in the volume of procedures performed by the Company. He also discussed management’s objectives and the Company’s prospects for 2014, noting that 5% growth was a realistic goal. Mr. Celebrezze then left the meeting. Cain Brothers reported to the LCA board of directors on its recent discussions with PhotoMedex’s financial advisor. The LCA board of directors discussed the relative merits of an all-cash transaction and a part-cash/part-stock transaction. The LCA board of directors decided to respond to PhotoMedex with a counterproposal of $5.75 per share (consisting of a cash payment of $5.25 per share plus a special cash dividend by the Company to its stockholders of $0.50 per share). This counterproposal was then communicated by Cain Brothers to PhotoMedex’s financial advisor. PhotoMedex promptly rejected this counterproposal and did not make a counteroffer. PhotoMedex notified the LCA board of directors that it was terminating its negotiations and discussions with the Company as of October 18, 2013. In early November 2013, PhotoMedex’s financial advisor indicated to Cain Brothers that PhotoMedex might be willing to increase the proposed transaction price to $5.25 in cash. Mr. McGrath and Mr. Woods spoke by telephone on November 13, 2013. In that call, Mr. McGrath expressed a willingness to resume discussions if they could be conducted face-to-face rather than through intermediaries and there could be a telephonic discussion between the principals prior to any meeting to obtain reasonable assurance that attaining agreement would be possible. PhotoMedex also expressed a need for further due diligence by meeting some additional Company personnel. On November 14, 2013, Mr. Woods replied to Mr. McGrath that there would be no point to meeting in person unless PhotoMedex was willing to increase its offer. He also expressed the view that, although an all-cash transaction would provide the most straightforward structure, the LCA board of directors’ goal was the highest realizable value for the Company’s stockholders. The LCA board of directors discussed all of this at its regularly scheduled meeting on November 19, 2013 and directed Mr. Woods as to a response to PhotoMedex. On November 22, 2013, Mr. Woods sent an e-mail to Mr. McGrath to review the prior positions of the two companies – PhotoMedex’s proposal of $4.75 per share in cash and the LCA board of directors’ proposal of $5.75 per share (consisting of a cash payment of $5.25 per share plus a special dividend to stockholders of $0.50 per share). Mr. Woods stated that the LCA board of directors would consider a price above the midpoint of the two offers but less than $5.75 per share and that an all-cash offer would be preferred, assuming that the other terms and conditions associated with the proposal were reasonable. On December 20, 2013, in a letter from Dr. Rafaeli to Mr. Woods, PhotoMedex proposed an all cash acquisition of the Company at $5.33 per share, a 60.5% premium to the then market price of $3.32. The letter also proposed that each director and executiveofficer of the Company would, at the time of the signing of a definitive merger agreement, agree to vote in favor of the transaction. In addition, PhotoMedex would expect to enter into transition agreements with key members of the Company’s management team. The letter stated that PhotoMedex had approximately $49.0 million in cash and cash equivalents, which it would use to fund in part the purchase price and that it intended to fund the balance of the merger consideration under its current or new credit facilities. In exchange for PhotoMedex’s making a commitment to achieving a transaction, it would require that the definitive merger agreement provide for a reasonable and customary termination fee. In addition, the Company would be required to give PhotoMedex exclusive negotiating rights through February 10, 2014. Over the next several days, the parties and their advisers discussed the terms of the PhotoMedex proposal, including the proposed price. The LCA board of directors, together with representatives of Cain Brothers and LCA’s outside counsel, met on December 24, 2013 to discuss the proposal and authorized Mr. Woods and the Company to proceed with execution of a letter of intent if PhotoMedex would agree to (i)increase the purchase price from $5.33 to $5.37, per share, (ii)clarify among other things that the price included all shares of the Company, including those that would be issued pursuant to restricted stock units that would vest before or at the closing of the merger,and (iii) include a customary “fiduciary out” provision. After negotiations, the parties signed a non-binding confidential letter of intent, dated as December 30, 2013, providing for the acquisition of the Company by PhotoMedex at a price of $5.37 per share in cash and the other terms proposed by PhotoMedex and described above, modified in accordance with the LCA board of directors’ proposals. The letter of intent also extended the expiration date of the standstill provisions of the non-disclosure agreement between the parties to May 31, 2014. On January 8, 2014, representatives of PhotoMedex met with the executive officers of the Company at the offices of the Company’s outside counsel in Cincinnati, Ohio. At that meeting senior management of the Company provided a detailed overview of their individual responsibilities. The next morning, the PhotoMedex representatives took a tour of the Cincinnati Vision Center and Call Center and had additional discussions with Mr. Celebrezze. 20 On January 14, 2014, PhotoMedex’s counsel provided to the Company’s counsel an initial draft of the merger agreement. On January 24, 2014, the Company’s counsel provided to PhotoMedex’s counsel a mark-up of the draft merger agreement. Between then and February 13, 2014, counsel for the parties exchanged several more drafts of the merger agreement and negotiated its final provisions. The material points negotiated during that period were: • PhotoMedex’s counsel proposed that, after the signing of the definitive merger agreement, the Company would be prohibited from soliciting any other potential purchaser to seek an alternative and superior transaction, although the Company would be able to consider unsolicited third-party offers subject to the provisions of the merger agreement. The Company’s counsel proposed that, for a period (the “go-shop” period) after the signing of the merger agreement and subject to the provisions of the merger agreement, the Company would be able to solicit alternative and superior offers from third parties. The merger agreement as executed included the “go-shop” provisions sought by the Company. See “The Merger Agreement—Covenants of the Company—The Go-Shop Period.” • The draft merger agreement provided that, under certain circumstances, the LCA board of directors could terminate the merger agreement to accept a superior alternative transaction or PhotoMedex could terminate the merger agreement if the LCA board of directors took specified actions adverse to the merger, such as withdrawing its recommendation of the merger. The draft merger agreement further provided that if the merger agreement were so terminated, the Company would be required to pay PhotoMedex a termination fee and to reimburse PhotoMedex for fees and expenses it had incurred in connection with the merger. PhotoMedex’s counsel proposed that the termination fee be 4% of the merger consideration and that the expense reimbursement be unlimited in amount. After negotiation, the parties agreed that the termination fee would be 3% of the merger consideration, and the amount of reimbursable expenses be limited to $1.0 million. See “The Merger Agreement—Effect of Termination; Fees and Expenses.” During the period between the signing of the letter of intent and the execution of the definitive merger agreement, employees and representatives of PhotoMedex also conducted numerous discussions with the Company and its representatives and reviewed Company files and documents with respect to the Company’s business, financial condition, assets, liabilities, contracts, employee matters, tax matters and other subjects generally referred to as “due diligence.” The Company provided PhotoMedex’s representatives with access to this material and answered questions. Also during this period, PhotoMedex negotiated employment agreements between PhotoMedex and the four executive officers of the Company, which agreements will become effective upon the closing of the merger, and will supersede the executive officers' respective employment agreements with LCA. See “The Merger—Interests of LCA’s Directors and Executive Officers in the Merger” for a description of the material terms of these employment agreements. The Company’s counsel did not represent the executive officers in the conduct of these negotiations. During this period, Mr. Woods and the Company’s counsel and financial advisor kept the LCA board of directors informed of the process and substance of all material negotiations with PhotoMedex. During the first week of February 2014, PhotoMedex held discussions with the Company regarding receiving assurances that the Company would sign a definitive merger agreement by February 13, 2014. On February 6, 2014, the LCA board of directors met telephonically to discuss matters relating to the proposed merger. Mr. Woods noted that on February 18, 2014 the Company was scheduled to announce its financial results for the three months and year ended December 31, 2013, and the LCA board of directors was generally informed of the key financial results that were expected to be announced at that time. Mr. Woods said that some directors had asked whether the Company should delay signing the merger agreement until there was an opportunity for the market price of the LCA common stock to react to the announcement of the financial results. Prior to the meeting, Mr. Woods had distributed to the LCA board of directors a discussion outline prepared by Cain Brothers expressing its views with respect to the pros and cons of delaying the signing, including the risk that PhotoMedex would terminate negotiations. After discussion, and considering, among other factors, the change in the merger price premium resulting from changes in trading prices for the Company’s common stock, the Company’s 2013 operating results and prospects for 2014, the views of the Company’s chief executive officer, financial advisor and legal counsel, and other changes in circumstances since the LCA board of directors’ approval of the letter of intent, the LCA board of directors determined that it would be desirable to seek an increase in the merger price before announcement of the 2013 results. In making this determination, the LCA board of directors considered the adverse consequences that could result from seeking a price increase, including the risk of PhotoMedex terminating the negotiations. Cain Brothers was directed to provide further information to the LCA board of directors with respect to the change in the merger price premium and an increase in the merger price. After this discussion, the representative from Cain Brothers left the meeting. 21 In response to prior communications from Mr. Woods, the LCA board of directors then discussed retention of a financial adviser to render an opinion to the LCA board of directors as to the fairness, from a financial point of view, of the proposed merger to the stockholders of the Company. Upon advice of counsel and after discussion, the LCA board of directors determined it would be advisable, in the performance of its fiduciary duties, to obtain a fairness opinion. The LCA board of directors then discussed whether Cain Brothers or another firm should be retained for this purpose. The LCA board of directors decided to retain Cain Brothers based on, among other things, its familiarity with the Company, the amount of its proposed fee and its promise to provide the opinion in a timely manner. In making this decision, the LCA board of directors noted that a substantial portion of Cain Brothers’ fee for acting as adviser to the Company was conditioned upon the consummation of a transaction, but determined, upon advice of counsel, that, assuming appropriate disclosure of the Cain Brothers’ fee in the proxy statement, this did not prevent the LCA board of directors from relying upon Cain Brothers’ opinion. The LCA board of directors’ meeting reconvened by conference call the evening of February 6, 2014. Mr. Woods reported that after the morning’s meeting he had contacted PhotoMedex to report that the LCA board of directors had met to discuss the timing for execution of the merger agreement, that questions had been raised and that the LCA board of directors had requested additional information, which was being assembled. Mr. Woods also reported that a representative of Cain Brothers had spoken with PhotoMedex’s financial advisor, who had expressed strong opposition to any price increase. Prior to the meeting, Mr. Woods had distributed to the LCA board of directors a schedule prepared by Cain Brothers showing the effect of changes in the trading price of Company stock on the premium to market in the proposed merger price of $5.37 per share. The schedule showed that, based on a 90-day volume weighted average price ("VWAP"), the merger price to market price premium had declined from 53% on December 24, 2013, the day the LCA board of directors approved the $5.37 price, to 33% on February 5, 2014. To restore the 53% margin as of February 5 would require the merger price to be increased by $0.83 per share, an increase in the total merger price of $16.5 million. To restore 50% of the margin decrease would require the purchase price to be increased by $0.41 per share, an increase in the total merger price of approximately $8.1 million. The board andits financial advisor also discussed and considered theimpliedpremiums relativeto premiums paid in comparable transactions. The LCA board of directors discussed the possible consequences of seeking an increase in the purchase price, including the possibility that PhotoMedex might terminate negotiations and seek to acquire the Company on a hostile basis at some future time. After lengthy discussion, the consensus of the LCA board of directors was to seek a $0.41 per share price increase and in return to express the Company’s willingness to meet PhotoMedex’s objective of signing a merger agreement by February 13, 2014 and to agree to a go-shop period of 30 days and a termination fee of $3.0 million plus reimbursement of expenses as sought by PhotoMedex. PhotoMedex promptly responded that it could not increase the merger consideration because its financing commitments had been negotiated. Furthermore, it stated that the price it had proposed was its best and final offer and that it would terminate the negotiations if the merger agreement were not signed at the previously agreed price by February 13, 2014. Cain Brothers reported this response to the LCA board of directors at a telephonic meeting held on February 10, 2014. Mr. Celebrezze then advised the LCA board of directors that procedure volume for the first quarter of 2014 to datewas being adversely affected by the unseasonable weather and the timing of promotional pricing offered by the Company . After further discussion with Mr. Celebrezze and Cain Brothers about the Company’s prospects, the relationship of the premium inherent in the $5.37 price against premiums in comparable transactions, and a range of termination fee and expense reimbursement arrangements, the consensus of the LCA board of directors was to proceed at the $5.37 price and a February 13 signing of the merger agreement if PhotoMedex would agree to cap the Company’s expense reimbursement obligation in the event of a termination of the transaction. Thereafter counsel for the parties finalized the text of the merger agreement, PhotoMedex finalized negotiation of the terms of the employment agreements with the Company’s executive officers, PhotoMedex finalized negotiation of the terms of the voting agreements, and Company counsel reviewed the terms of the foregoing and of PhotoMedex’s financing commitments. 22 On February 13, 2014, a meeting of the LCA board of directors was convened at the offices of the Company to consider and vote upon the proposed merger. Also present at the meeting were Mr. Celebrezze and representatives of Cain Brothers (by conference telephone) and Company counsel. At the meeting, Company counsel reviewed with the LCA board of directors the terms and conditions of the proposed merger agreement and related documents, including the financing commitments and the conditions to closing, restrictions on soliciting other offers, termination fee and expense reimbursement provisions. Company counsel also reviewed with the LCA board the directors’ fiduciary duties in the context of the proposed transaction. Cain Brothers reviewed with the LCA board of directors its financial analysis of the proposed price of $5.37 per share in cash. A copy of the analysis was provided to the LCA board of directors. Cain Brothers then rendered to the LCA board of directors its written opinion, that based on and subject to the assumptions made, matters considered and qualifications and limitations on the scope of the review undertaken by Cain Brothers as described in its opinion, the proposed purchase price of $5.37 per share in cash to be received by the Company’s stockholders pursuant to the merger agreement was fair from a financial point of view to such stockholders (other than shares held in treasury and shares owned by PhotoMedex, its affiliates, and their investors). See “The Merger—Opinion of Independent Financial Advisor” beginning on page 26. The LCA board of directors considered, among other factors, the Company’s financial condition and long-term financial forecast, results of operations, competitive position, financial and strategic plan, strategic options and prospects as well as the execution risk involved in achieving these prospects, the nature of the Company’s business and the industries in which it competes, and industry, economic and market conditions, both on a historical and on a prospective basis. The LCA board of directors also considered that, although neither the Company nor Cain Brothers had solicited alternative transactions, the merger agreement permitted the Company to do so during the go-shop period and to respond to unsolicited third-party offers thereafter, subject to the provisions of the merger agreement. After a detailed discussion of the terms of the draft merger agreement and related documents, consideration of the other relevant issues and a variety of business, financial and market factors, including those set forth below under “The Merger—Recommendation of the Board of Directors” beginning on page 23, the LCA board of directors, which consists entirely of independent directors, unanimously determined that it was advisable and in the best interest of the Company and its stockholders to adopt and approve the merger agreement and to recommend to the Company’s stockholders that they vote in favor of the approval of the merger agreement. Following the meeting, the Company and PhotoMedex executed the merger agreement. On February 13, 2014, after the close of trading on NASDAQ, the Company and PhotoMedex issued a joint press release announcing that they had entered into a definitive merger agreement whereby PhotoMedex would acquire all of the outstanding shares of LCA common stock at a price of $5.37 per share in cash upon the terms and conditions in the merger agreement. The Company also filed a Current Report on Form 8-K with the SEC with the text of the press release and the merger agreement as exhibits. On February 18, 2014, the Company issued a press release and filed another Form 8-K with respect to its financial results for the year and three months ended December 31, 2013. During the go-shop period, Cain Brothers contacted 48 potential strategic buyers. Two of these companiesentered into a confidentiality agreement with LCA and conducteddue diligence. Both of them thereafter declined to make an alternative acquisitionproposal. Recommendation of the Board of Directors After careful consideration, the LCA board of directors, on February 13, 2014, unanimously (i) approved and declared advisable the merger agreement, the merger and the transactions contemplated by the merger agreement, (ii)declared that it is in the best interest of the stockholders of the Company that the Company enter into the merger agreement and consummate the merger on the terms and subject to the conditions set forth in the merger agreement, (iii) directed that the adoption of the merger agreement be submitted to a vote at a meeting of the stockholders of the Company and (iv) recommended to the stockholders of the Company that they vote “
